United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 18, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-60270
                           Summary Calendar



ANTHONY SWIFT,

          Plaintiff-Appellant,

                                versus

LADDIE HUFFMAN, Sheriff; BILLY PERKINS, Jail Administrator;
BOBBIE RANDLE, Jailor,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:01-CV-375-B


Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Anthony Swift, Mississippi prisoner # 75278, appeals the

judgment for the defendants following an evidentiary hearing on his

42 U.S.C. § 1983 complaint challenging the conditions of his

confinement at the Clay County jail.     Swift alleges in his lawsuit

that his Eighth Amendment rights were violated because he was

housed in a screening cell for two weeks without bedding or a


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pillow while jail officials investigated alleged misconduct by

Swift.   He claims that the denial of bedding material amounted to

a denial of basic human needs, and he claims to have suffered back

and hip injuries as a result. The district court rejected his

arguments.

     We find no error in the district court’s conclusion.             The

record   supports   the   district   court’s   determination   that   the

deprivation was not sufficiently serious and the Clay County

jailers were not sufficiently culpable to violate the Eighth

Amendment.1   Swift was housed in the screening cell only as long as

necessary to investigate the allegations made against him and to

secure the availability of alternative housing.       The evidence also

indicates that his back injury did not manifest itself for many

months after his confinement in the screening cell.

     AFFIRMED.




     1
      See Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999).

                                     2